DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada (U.S. PG Pub 2013/0076609).

Regarding Claim 1, Inada teaches a display device (Figure 12, Element 1.  Paragraph 27) comprising: 
a first dot (Figures 1 - 4, Element J.  Paragraph 31) comprising a first pixel (Figures 6 - 7, Element W.  Paragraph 37), a second pixel (Figures 6 - 7, Element G.  Paragraph 37), and a third pixel (Figures 6 - 7, Element R.  Paragraph 37), wherein:
the third pixel (Figures 6 - 7, Element R.  Paragraph 37) is located in a first direction (Figures 1 - 7, Element not labeled, but is diagonally towards the upper left corner.) from the first pixel (Figures 6 - 7, Element W.  Paragraph 37) and the second pixel (Figures 6 - 7, Element G.  Paragraph 37);
the first pixel (Figures 6 - 7, Element W.  Paragraph 37) is located in a second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.) from the second pixel (Figures 6 - 7, Element G.  Paragraph 37);
the third pixel (Figures 6 - 7, Element R.  Paragraph 37) has a longest side (Seen in Figures 6 – 7.  The examiner notes that the pixels are depicted as squares, and therefore every side will of each pixel will be both the longest side and the shortest side.) among the first (Figures 6 - 7, Element W.  Paragraph 37), second (Figures 6 - 7, Element G.  Paragraph 37), and third (Figures 6 - 7, Element R.  Paragraph 37) pixels; and 
the longest side (Seen in Figures 6 – 7.  The examiner notes that the pixels are depicted as squares, and therefore every side will of each pixel will be both the longest side and the shortest side.) is extended in (Seen in Figures 6 – 7.  The examiner notes that the pixels are depicted as squares and one side of the square extends towards the corner.  This is deemed to read on extending in the second direction, even though it is not extended in only the second direction.) the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.); 
a second dot (Figures 1 - 4, Element Z.  Paragraph 31) adjacent to (Seen in Figures 1 – 4) the first dot (Figures 1 - 4, Element J.  Paragraph 31) in the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.); 
a third dot (Figures 1 - 4, Element Y.  Paragraph 31) adjacent to (Seen in Figures 1 – 4) the first dot (Figures 1 - 4, Element J.  Paragraph 31) in a direction opposite (Figures 1 - 4, Element not labeled, but is the right) to the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.); 
a timing controller (Figure 12, Element 7.  Paragraph 28) configured to receive grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots for an image frame;
a grayscale corrector (Figure 12. Element 6.  Paragraph 28) configured to generate one of a first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) based on a first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36) pixel corresponding to the first pixel (Figures 6 - 7, Element W.  Paragraph 37) and a second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) based on a second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41) corresponding to the second pixel (Figures 6 - 7, Element G.  Paragraph 37) when the first dot (Figures 1 - 4, Element J.  Paragraph 31) is determined as an edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) of an object included in the image frame; and 
a data driver (Figure 12, Element 4.  Paragraph 29) configured to: 
supply a first data voltage corresponding to the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) to the first pixel (Figures 6 - 7, Element W.  Paragraph 37), supply a second data voltage corresponding to the second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41) to the second pixel (Figures 6 - 7, Element G.  Paragraph 37), and supply a third data voltage corresponding to a third grayscale value to the third pixel (Figures 6 - 7, Element R.  Paragraph 37), when (Figure 6.  Paragraphs 36 – 40) the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) is generated, and 
supply the first data voltage corresponding to the first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36) to the first pixel (Figures 6 - 7, Element W.  Paragraph 37), supply the second data voltage corresponding to the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) to the second pixel (Figures 6 - 7, Element G.  Paragraph 37), and supply the third data voltage corresponding to the third grayscale value to the third pixel (Figures 6 - 7, Element R.  Paragraph 37), when (Figure 7.  Paragraphs 41 - 43) the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) is generated; 
wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) comprises a dot detector (Paragraphs 30 - 33) configured to output a detection signal when the first dot (Figures 1 - 4, Element J.  Paragraph 31) is determined as a dot adjacent to the edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) of the object included in the image frame based on different grayscale values of the second dot (Figures 1 - 4, Element Z.  Paragraph 31) and the third dot (Figures 1 - 4, Element Y.  Paragraph 31).

Regarding Claim 2, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 1 (See Above), wherein the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) is less than (Figure 6, Element Pixel X of Fig. 1.  Paragraph 39) the first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36).

Regarding Claim 3, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 2 (See Above), wherein the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) is less than (Figure 7, Element Pixel U of Fig. 3.  Paragraph 43) the second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41).

Regarding Claim 4, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 3 (See Above), wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) is configured to generate the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) when the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots fall (Seen in Figure 3) in the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.).

Regarding Claim 5, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 4 (See Above), wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) is configured to generate the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) when the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots rise (Seen in Figure 1) in the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.).

Regarding Claim 10, Inada teaches a display device (Figure 12, Element 1.  Paragraph 27) comprising: 
a first dot (Figures 1 - 4, Element J.  Paragraph 31) comprising a first pixel (Figures 6 - 7, Element W.  Paragraph 37), a second pixel (Figures 6 - 7, Element G.  Paragraph 37), and a third pixel (Figures 6 - 7, Element R.  Paragraph 37), wherein:
the third pixel (Figures 6 - 7, Element R.  Paragraph 37) is located in a first direction (Figures 1 - 7, Element not labeled, but is diagonally towards the upper left corner.) from the first pixel (Figures 6 - 7, Element W.  Paragraph 37) and the second pixel (Figures 6 - 7, Element G.  Paragraph 37);
the first pixel (Figures 6 - 7, Element W.  Paragraph 37) is located in a second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.) from the second pixel (Figures 6 - 7, Element G.  Paragraph 37);
the third pixel (Figures 6 - 7, Element R.  Paragraph 37) has a longest side (Seen in Figures 6 – 7.  The examiner notes that the pixels are depicted as squares, and therefore every side will of each pixel will be both the longest side and the shortest side.) among the first (Figures 6 - 7, Element W.  Paragraph 37), second (Figures 6 - 7, Element G.  Paragraph 37), and third (Figures 6 - 7, Element R.  Paragraph 37) pixels; and 
the longest side (Seen in Figures 6 – 7.  The examiner notes that the pixels are depicted as squares, and therefore every side will of each pixel will be both the longest side and the shortest side.) is extended in (Seen in Figures 6 – 7.  The examiner notes that the pixels are depicted as squares and one side of the square extends towards the corner.  This is deemed to read on extending in the second direction, even though it is not extended in only the second direction.) the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.);
a second dot (Figures 1 - 4, Element Z.  Paragraph 31) adjacent to the first dot (Figures 1 - 4, Element J.  Paragraph 31) in a second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.); 
a third dot (Figures 1 - 4, Element Y.  Paragraph 31) adjacent to the first dot (Figures 1 - 4, Element J.  Paragraph 31) in a direction opposite (Figures 1 - 4, Element not labeled, but is the right) to the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.); 
a timing controller (Figure 12, Element 7.  Paragraph 28) configured to receive grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots for an image frame; 
a grayscale corrector (Figure 12. Element 6.  Paragraph 28) configured to generate one of a first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) based on a first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36) corresponding to the first pixel (Figures 6 - 7, Element W.  Paragraph 37) and a second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) based on a second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41) corresponding to the second pixel (Figures 6 - 7, Element G.  Paragraph 37) when the first dot (Figures 1 - 4, Element J.  Paragraph 31) is determined as an edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) of an object included in the image frame based on the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots; and 
a data driver (Figure 12, Element 4.  Paragraph 29) configured to: 
supply a first data voltage corresponding to the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) to the first pixel (Figures 6 - 7, Element W.  Paragraph 37), supply a second data voltage corresponding to the second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41) to the second pixel (Figures 6 - 7, Element G.  Paragraph 37), and supply a third data voltage corresponding to a third grayscale value to the third pixel (Figures 6 - 7, Element R.  Paragraph 37), when the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) is generated, and 
supply the first data voltage corresponding to the first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36) to the first pixel (Figures 6 - 7, Element W.  Paragraph 37), supply the second data voltage corresponding to the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) to the second pixel (Figures 6 - 7, Element G.  Paragraph 37), and supply the third data voltage corresponding to the third grayscale value to the third pixel (Figures 6 - 7, Element R.  Paragraph 37), when the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) is generated.

Regarding Claim 11, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 10 (See Above), wherein the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) is less than (Figure 6, Element Pixel X of Fig. 1.  Paragraph 39) the first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36).

Regarding Claim 12, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 11 (See Above), wherein the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) is less than (Figure 7, Element Pixel U of Fig. 3.  Paragraph 43) the second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41).

Regarding Claim 13, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 12 (See Above), wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) is configured to generate the first corrected grayscale value (Figure 6, Element TW0’.  Paragraphs 39 - 40) when the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots fall (Seen in Figure 3) in the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.).

Regarding Claim 14, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 13 (See Above), wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) is configured to generate the second corrected grayscale value (Figure 7, Element TG0’.  Paragraphs 42 - 43) when the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots rise (Seen in Figure 1) in the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.).

Regarding Claim 15, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 14 (See Above), wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) comprises a dot detector (Paragraphs 30 - 33) configured to output a detection signal when the first dot (Figures 1 - 4, Element J.  Paragraph 31) is determined as a dot adjacent to (Seen in Figures 1 and 3) the edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) of the object included in the image frame based on the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 9 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (U.S. PG Pub 2013/0076609) in view of Kiuchi et al. (U.S. PG Pub 2012/0162528).

Regarding Claim 6, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 5 (See Above), wherein: the dot detector (Paragraphs 30 - 33) is configured to calculate an edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) value.
Inada is silent with regards to calculate an edge value of the first dot by applying a mask to the first, second, and third dots; and a column direction of the mask is the second direction.
Kiuchi et al. teach calculate an edge value of the first dot by applying a mask (Figure 2, Elements 15 and 16.  Paragraph 74 – 75) to the first, second, and third dots; and a column direction of the mask (Figure 2, Element 15.  Paragraph 74) is the second direction.
Inada teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of using a Prewitt mask for edge detection.  Kiuchi et al. teaches the substituted step(s) of using a Prewitt mask for edge detection and their functions were known in the art to provide edge detection using a Prewitt mask.
The edge detection of Inada could have been substituted with edge detection using a Prewitt mask as taught by Kiuchi et al. and the results would have been predictable and resulted in using a Prewitt mask for edge detection.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 7, Inada in view of Kiuchi et al. teach the display device (Figure 12, Element 1.  Paragraph 27) of claim 6 (See Above).  Inada is silent with regards to wherein the edge value is a sum of multiplied values between the grayscale values of the first, second, and third dots and the mask.
Kiuchi et al. teach wherein the edge value is a sum of multiplied values (Paragraphs 74 – 75) between the grayscale values of the first, second, and third dots and the mask (Figure 2, Element 15.  Paragraph 74).
Inada teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of using a Prewitt mask for edge detection.  Kiuchi et al. teaches the substituted step(s) of using a Prewitt mask for edge detection and their functions were known in the art to provide edge detection using a Prewitt mask.
The edge detection of Inada could have been substituted with edge detection using a Prewitt mask as taught by Kiuchi et al. and the results would have been predictable and resulted in using a Prewitt mask for edge detection.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 8, Inada in view of Kiuchi et al. teach the display device (Figure 12, Element 1.  Paragraph 27) of claim 7 (See Above).  Inada teaches wherein a sign (Paragraphs 37 – 43.  Inada discloses the use of conditional statements that contain the terms alpha, beta, gamma, and delta which have opposing signs that determine whether the edge is detected to the left or the right, as seen in Figures 1 – 4.) of the edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) value indicates whether the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots rise or fall in the second direction (Figures 1 - 7, Element not labeled, but is diagonally towards the lower left corner.).

Regarding Claim 9, Inada in view of Kiuchi et al. teach the display device (Figure 12, Element 1.  Paragraph 27) of claim 8 (See Above).  Inada teaches wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) further comprises a dot converter (Figure 12. Element 6.  Paragraph 28) configured to select one of the first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36) and the second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41) based on the detection signal.

Regarding Claim 16, Inada teaches the display device (Figure 12, Element 1.  Paragraph 27) of claim 15 (See Above), wherein: the dot detector (Paragraphs 30 - 33) is configured to calculate an edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) value.
Inada is silent with regards to calculate an edge value of the first dot by applying a mask to the first, second, and third dots; and a column direction of the mask is the second direction.
Kiuchi et al. teach calculate an edge value of the first dot by applying a mask (Figure 2, Elements 15 and 16.  Paragraph 74 – 75) to the first, second, and third dots; and a column direction of the mask (Figure 2, Element 15.  Paragraph 74) is the second direction.
Inada teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of using a Prewitt mask for edge detection.  Kiuchi et al. teaches the substituted step(s) of using a Prewitt mask for edge detection and their functions were known in the art to provide edge detection using a Prewitt mask.
The edge detection of Inada could have been substituted with edge detection using a Prewitt mask as taught by Kiuchi et al. and the results would have been predictable and resulted in using a Prewitt mask for edge detection.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 17, Inada in view of Kiuchi et al. teach the display device (Figure 12, Element 1.  Paragraph 27) of claim 16 (See Above).  Inada is silent with regards to wherein the edge value is a sum of multiplied values between the grayscale values of the first, second, and third dots and the mask.
Kiuchi et al. teach wherein the edge value is a sum of multiplied values (Paragraphs 74 – 75) between the grayscale values of the first, second, and third dots and the mask (Figure 2, Element 15.  Paragraph 74).
Inada teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of using a Prewitt mask for edge detection.  Kiuchi et al. teaches the substituted step(s) of using a Prewitt mask for edge detection and their functions were known in the art to provide edge detection using a Prewitt mask.
The edge detection of Inada could have been substituted with edge detection using a Prewitt mask as taught by Kiuchi et al. and the results would have been predictable and resulted in using a Prewitt mask for edge detection.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 18, Inada in view of Kiuchi et al. teach the display device (Figure 12, Element 1.  Paragraph 27) of claim 17 (See Above).  Inada teaches wherein a sign (Paragraphs 37 – 43.  Inada discloses the use of conditional statements that contain the terms alpha, beta, gamma, and delta which have opposing signs that determine whether the edge is detected to the left or the right, as seen in Figures 1 – 4.) of the edge (Figures 1 - 13, Element not labeled, but is the edge.  Paragraphs 30 - 31) value indicates whether the grayscale values of the first (Figures 1 - 4, Element J.  Paragraph 31) to third (Figures 1 - 4, Element Y.  Paragraph 31) dots rise or fall in the first direction (Figures 1 - 4, Element not labeled, but is the left).

Regarding Claim 19, Inada in view of Kiuchi et al. teach the display device (Figure 12, Element 1.  Paragraph 27) of claim 18 (See Above).  Inada teaches wherein the grayscale corrector (Figure 12. Element 6.  Paragraph 28) further comprises a dot converter (Figure 12. Element 6.  Paragraph 28) configured to select one of the first grayscale value (Figures 6 - 7, Element TW0.  Paragraph 36) and the second grayscale value (Figures 6 - 7, Element TG0.  Paragraph 41) based on the detection signal.

Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to teach at least the newly added limitations of at least Claim 1.  The examiner respectfully disagrees with the applicant’s assertion.  Inada shows that the pixels are depicted as squares, and therefore every side will of each pixel will be both the longest side and the shortest side.  The examiner notes that the pixels are depicted as squares and one side of the square extends towards the corner.  This is deemed to read on extending in the second direction, even though it is not extended in only the second direction.  Therefore, Inada meets the claimed limitation.  The Office is unmoved by the applicant’s assertion and the rejection is maintained.  
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (U.S. PG Pub 2014/0362127), Yang et al. (U.S. PG Pub 2016/0155396) and Gu et al. (U.S. PG Pub 2016/0240593) disclose a pixel circuit that contains the claimed first second and third pixel (Figures 6 - 7, Element R.  Paragraph 37) circuit similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625